Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 1 of 9 PageID #: 20513



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                  AT CLARKSBURG


  THE KAY COMPANY, LLC, et al.

                          Plaintiffs,

  v.                                                      CIVIL ACTION NO. 1:13-CV-151
                                                          (Honorable John Preston Bailey)

  EQT PRODUCTION COMPANY et al.

                          Defendants.



   MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION TO TRANSFER CASE

          Defendants, by counsel, submit the following Memorandum in opposition to the

  Plaintiffs’ Motion to Transfer Case filed in the above-captioned action.

          In their Motion, Plaintiffs seek leave to transfer the case pending before the Honorable

  Frederick P. Stamp, Jr. in the U.S. District Court for the Northern District of West Virginia

  styled as: Leggett, et al. v. EQT Production Company, et al., Civil Action No. 1:13cv0004

  (“Leggett”). Counsel for Plaintiffs here is also counsel for the plaintiffs and class counsel in Kay

  Company.

          As an initial matter, it is for Judge Stamp to make the determination as to whether the

  Leggett case should be transferred to this case and, at this point, Plaintiffs in this case lack

  standing to effect the transfer requested in their Motion. See e.g. 28 U.S.C. § 1404. Plaintiffs’

  Motion should, therefore, be denied on that basis alone.

          Further, transfer of the Leggett Plaintiffs’ case/claim to this case should be denied

  because transfer of this case is against the interests of justice.
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 2 of 9 PageID #: 20514



  A.     Transfer Of This Case Is Not Permitted By 28 U.S.C. § 1404

         Pursuant to 28 U.S.C. § 1404, “[f]or the convenience of parties and witnesses, in the

  interest of justice, a district court may transfer any civil action to any other district or division

  where it might have been brought …” 28 U.S.C. § 1404(a). Motions for transfer of venue are to

  be adjudicated according to an “individualized, case-by-case consideration of convenience and

  fairness.” McJunkin Corp. v. Cardinal Systems, Inc., 190 F.Supp.2d 874, 878 (S.D.W. Va.

  2002), quoting, Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

  Barrack, 376 U.S. 612, 622, (1964)). Transfer pursuant to this statute is “dependent upon the

  ‘weighing … [of] a number of case-specific factors.’ ” Shrewsbury v. American Red Cross Mid

  Atlantic Region, Civil Action No. 2:18c-00531, 2018 WL 2392546, at *1 (S.D.W. Va. May 25,

  2018), quoting, Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). The U.S Court of

  Appeals for the Fourth Circuit has established four factors that a district court should consider in

  deciding motions to transfer under Section 1404(a): “(1) the weight accorded to plaintiff’s choice

  of venue; (2) witness convenience and access; (3) convenience of the parties; and (4) the interest

  of justice.” Id. at *1, quoting, Trs. of the Plumbers & Pipefitters Nat'l Pension Fund v. Plumbing

  Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015). Accord, United States v. Hobbs, Civil Action No.

  1:16CV236, 2018 WL 1368325, at *10 (N.D.W. Va. Mar. 16, 2018); Huntington National Bank

  v. Hard Rock Exploration, Inc., Civil Action No. 1:16CV48, 2018 WL 935435, at *2 (N.D.W.

  Va. Feb. 16, 2018). The moving party bears the burden of showing that transfer is proper.

  Cognitronics Imaging Sys. v. Recognition Research Inc., 83 F.Supp.2d 689, 696 (E.D. Va. 2000).

  Importantly, the movant must also demonstrate that transfer does more than merely “shift the

  inconvenience” to the other party. JTH Tax, Inc. v. Lee, 482 F.Supp.2d 731, 736 (E.D. Va. 2007),

  quoting, DMP Corp. v. Fruehauf Corp., 617 F.Supp. 76, 77 (W.D.N.C. 1985).



                                                   2
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 3 of 9 PageID #: 20515



         Here, the “interest of justice” factor outweighs the other factors and weighs firmly against

  the transfer of this case. “The ‘interest of justice’ category is designedly broad…. It is meant to

  encompass all those factors bearing on transfer that are unrelated to the other three factors.” JTH

  Tax, Inc., 482 F.Supp.2d at 738 (citations omitted).

         Importantly, the Court in Leggett previously ruled as a matter of law on a number of

  significant issues relating to the claims and defenses of the parties to that action. In particular,

  nearly 3 years ago, the Court entered summary judgment in favor of Defendants, EQT

  Corporation, EQT Energy, LLC, EQT Gathering LLC, EQT Investment Holdings, LLC, and

  EQT Midstream Partners, LP1, with respect to all of the claims asserted against them in that case,

  finding, inter alia, that the “material facts in this civil action show that the non-lessee defendants

  are not alter egos of EQT [Corporation]” (Leggett, ECF 174, pp. 10-17). The Leggett Plaintiffs’

  claims for fraud and punitive damages asserted against Defendant EQT Production Company

  were also dismissed. (Leggett, ECF 174, pp. 34-37). Conversely, this Court made the exact

  opposite findings and rulings against these same Defendants in this case. (ECF 400).

         As discussed in the “Memorandum in Opposition to Plaintiffs’ Motion to Transfer Case”

  filed in Leggett, the Leggett Plaintiffs, under the guise of now asserting that they intend to

  participate as members of a subclass certified in this case, are attempting to engage in

  advantageous forum shopping. In Leggett, they filed a separate civil action and sought judgment

  as a matter of law on the issues decided by the Court in that case in the January 2016 Order

  (Leggett, ECF 174), all of which was prior to the certification of the class, class notice, and

  deadline within which to opt out of the class action in this case. The Leggett Plaintiffs cannot



  1
  The parties stipulated to, and the Court accepted, the dismissal without prejudice of EQT
  Midstream Partners, LP. (Leggett, ECF 82).


                                                    3
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 4 of 9 PageID #: 20516



  now be permitted to belatedly assert their class membership in an obvious attempt to avoid the

  prior judgments of the Court in Leggett. The Leggett Plaintiffs’ blatant attempt at forum-

  shopping in an effort to avoid and circumvent rulings made by the Court in their case that they

  deem to be against their favor cannot stand. In essence, they seek to reverse the rulings in

  Leggett without having to overcome the burden of doing so on appeal.

         Forum-shopping in an effort to move a case to a court with a more favorable law is not a

  permissible basis for a change of venue under 28 U.S.C. § 1404(a). See e.g., Van Dusen v.

  Barrack, 376 U.S. 612, 632–37 (1964); Ferens v. John Deere Co., 494 U.S. 516, 527 (1990);

  Leonard v. Mylan, Inc., 718 F.Supp.2d 741, 743–44 (S.D.W. Va. 2010). As the U.S. Supreme

  Court recognized in Van Dusen,

         The legislative history of § 1404(a) certainly does not justify the rather startling
         conclusion that one might ‘get a change of law as a bonus for a change of
         venue.’[] Indeed, an interpretation accepting such a rule would go far to frustrate
         the remedial purposes of § 1404(a). If a change of law were in the offing, the
         parties might well regard the section primarily as a forum-shopping instrument.[]
         And, more importantly, courts would at least be reluctant to grant transfers,
         despite considerations of convenience, if to do so might conceivably prejudice
         the claim of a plaintiff who had initially selected a permissible forum.

  Van Dusen, 376 U.S. at 636.

         In Ferens, the U.S. Supreme Court further affirmed this interpretation of 28 U.S.C.

  § 1404(a), stating as follows:

         Van Dusen … sought to fashion a rule that would not create opportunities for
         forum shopping. Some commentators have seen this policy as the most important
         rationale of Van Dusen, see, e.g., 19 C. Wright, A. Miller, & E. Cooper, Federal
         Practice and Procedure § 4506, p. 79 (1982), but few attempt to explain the harm
         of forum shopping when the plaintiff initiates a transfer. An opportunity for forum
         shopping exists whenever a party has a choice of forums that will apply different
         laws. The Van Dusen policy against forum shopping simply requires us to
         interpret § 1404(a) in a way that does not create an opportunity for obtaining a
         more favorable law by selecting a forum through a transfer of venue. In the Van
         Dusen case itself, this meant that we could not allow defendants to use a transfer
         to change the law.


                                                  4
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 5 of 9 PageID #: 20517



  Ferens, 494 U.S. at 527.

         The Leggett Plaintiffs have requested a transfer of this case undoubtedly to circumvent

  and avoid the rulings made in their case and discussed in the “Memorandum Opinion and Order”

  dated January 22, 2016 (Leggett, ECF 174). In fact, if their case is transferred, according to

  comments made by this Court during the pre- trial conference held on November 15, 2018, the

  rulings in this case will control. Rulings previously made in Leggett concerning, inter alia, alter

  ego, fraud, and the manner in which royalties may be paid pursuant to W. Va. Code § 22-6-8 will

  be effectively abrogated which is not a proper procedure for the Leggett Plaintiffs to, in effect,

  obtain a reversal of rulings made in Leggett. Rather, the proper procedure would be to appeal

  any rulings from that case deemed appropriate by the plaintiffs to that case. The Leggett

  Plaintiffs must not be permitted to “get a change of law as a bonus for a change of venue.” Van

  Dusen, 376 U.S. at 636. The policy against forum-shopping and the interest of justice direct that

  Plaintiffs’ Motion be denied.

         Moreover, transfer of this case will neither facilitate the convenience of the parties or the

  Court in this case or Leggett. For example, in Leggett, the issue of EQT Production Company’s

  “royalty payment practices regarding natural gas liquids” remains for trial according to the

  parties’ agreement and the Court’s Order. (Leggett, ECF 201). Conversely, here, this issue is not

  a matter that remains to be decided at trial. If the Leggett Plaintiffs are to proceed as class

  members as they suggest in their Motion, their claim relating to natural gas liquids will be left

  unadjudicated. Further, the pending Motion comes at the eleventh hour after the parties have

  expended considerable time, effort and expense filing numerous motions, responses to motion,

  and replies on various issues. Accordingly, transfer of the Leggett Plaintiffs’ claims to this case




                                                  5
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 6 of 9 PageID #: 20518



  as requested in Plaintiffs’ Motion fails to meet the requirements of 28 U.S.C. § 1404(a) as it will

  not prevent duplicative trials, facilitate judicial efficiency, or preserve limited judicial resources.

  B.      The Leggett Plaintiffs Are Precluded From Re-Litigating In This Case Their Claims
          Against The Non-Lessee Defendants, And Claims For Fraud And Punitive Damages

          As discussed in the “Memorandum in Opposition to Plaintiffs’ Motion to Transfer Case”

  filed in Leggett, the “law of the case doctrine” bars the Leggett Plaintiffs’ effort to transfer this

  case and re-litigate claims against the Non-Lessee Defendants, and claims for fraud and punitive

  damages, that have already been ruled upon in Leggett. This doctrine provides that “a prior

  decision should be binding upon subsequent stages in the litigation between the parties. The

  purpose of the rule is to promote finality, consistency and efficiency.” Vortekx, Inc. v. IAS

  Communications, Inc., 72 F. Supp. 2d 638, 640–41 (N.D.W. Va. 1999), citing, Arizona v.

  California, 460 U.S. 605, 618 (1983) (“As most commonly defined, the doctrine posits that when

  a court decides upon a rule of law, that decision should continue to govern the same issues in

  subsequent stages in the same case”); and Christianson v. Colt Indust. Operating Corp., 486 U.S.

  800, 816 (1988) (“This rule of practice promotes the finality and efficiency of the judicial

  process by ‘protecting against the agitation of settled issues’ ”).

          The Court in Leggett previously ruled as a matter of law on a number of significant issues

  relating to the claims and defenses of the parties to that action. In particular, the Court ruled on

  issues of alter ego, fraud, punitive damages, and the manner in which royalties may be paid

  pursuant to W. Va. Code § 22-6-8, all of which will be abrogated if the Leggett case is

  transferred to this case and the contrary rulings made in this case are applied to the claims of the

  parties already decided in Leggett. The doctrine of the “law of the case” is directly applicable

  here and militates against transfer of the Leggett case to this case.




                                                     6
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 7 of 9 PageID #: 20519



         Further, while a final judgment may not have been entered in Leggett, the purposes

  supporting the application of res judicata to the matters determined in that case are certainly

  present. The purpose of res judicata is to foreclose the re-litigation of issues in a second suit

  which have been previously adjudicated. See e.g., Blake v. Charleston Area Medical Center,

  Inc., 201 W.Va. 469, 498 S.E.2d 41 (1997); Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.

  5, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979). See also, Seventeenth Street Associates, LLC v. Cole ex

  rel. Hayne, 855 F.Supp.2d 606 (S.D.W. Va. 2012) (recognizing that, when a federal court's

  jurisdiction is based upon diversity of citizenship, the court must look to state law to determine

  whether res judicata applies).

         Here, the causes of action in Leggett and this case both involve Plaintiffs’ claims for the

  alleged underpayment of royalties by EQT Production Company; and, if Plaintiffs’ Motion were

  to be granted, both Leggett and this case would involve not only the same Defendants, but the

  same Plaintiffs. Moreover, the claims asserted by the Leggett Plaintiffs against EQT Production

  (for fraud and punitive damages) and the Non-Lessee Defendants (for all claims, including alter

  ego) were litigated and decided by the Court in Leggett. (Leggett, ECF 174). While that Court’s

  summary judgment rulings may not be a type of judgment that would ordinarily constitute res

  judicata, the only matter left with respect to the claims against the Non-Lessee Defendants, and

  claims for fraud and punitive damages against EQT Production, was to execute judgment.

  Having initiated the lawsuit and sought judgment as a matter of law on the issues decided by the

  Court in Leggett in the January 2016 Order (Leggett, ECF 174) prior to the certification of the

  class, class notice, and deadline within which to opt out of the class action in this case, the

  Leggett Plaintiffs cannot now be permitted to belatedly assert their class membership in an

  obvious attempt to avoid the prior judgment of the Court in Leggett.



                                                  7
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 8 of 9 PageID #: 20520



         Accordingly, the “law of the case doctrine” and/or principles of res judicata preclude the

  Leggett Plaintiffs from transferring their case to this case - where the Court made rulings on

  issues that are in direct contravention to the final rulings made on the same issues by the Court in

  Leggett – and re-litigating those same issues in another forum or participating in this class action.

                                           CONCLUSION

         For all the foregoing reasons Plaintiffs’ Motion to Transfer must be denied.

                                                EQT PRODUCTION COMPANY; EQT
                                                CORPORATION; EQT ENERGY, LLC;
                                                EQT INVESTMENTS HOLDINGS, LLC;
                                                EQT GATHERING, LLC; and
                                                EQT MIDSTREAM PARTNERS, LP,
                                                By Counsel.

                                                 /s/ David K. Hendrickson 11/16/2018
                                                 David K. Hendrickson, Esquire (#1678)
                                                 HENDRICKSON & LONG, PLLC
                                                 214 Capitol Street (zip 25301)
                                                 P. O. Box 11070
                                                 Charleston, West Virginia 25339
                                                 (304) 346-5500; (304) 346-5515 (fax)
                                                 daveh@handl.com

                                                 John Kevin West, Esquire (pro hac vice)
                                                 STEPTOE & JOHNSON PLLC
                                                 Huntington Center
                                                 41 South High Street / Suite 2200
                                                 Columbus, Ohio 43215
                                                 (614) 458-9889; (614) 221-0952 (facsimile)
                                                 kevin.west@steptoe-johnson.com




                                                   8
Case 1:13-cv-00151-JPB-JPM Document 725 Filed 11/16/18 Page 9 of 9 PageID #: 20521



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 AT CLARKSBURG

  THE KAY COMPANY, LLC, et al.,

                        Plaintiffs,

  v.                                                   CIVIL ACTION NO. 1:13-cv-151
                                                       (Honorable John Preston Bailey)

  EQT PRODUCTION COMPANY, et al.,

                        Defendants.


                                    CERTIFICATE OF SERVICE

         I, David K. Hendrickson, counsel for Defendants, do hereby certify that on the 16th day

  of November, 2018, I have served true and exact copies of the foregoing “MEMORANDUM

  IN OPPOSITION TO PLAINTIFFS’ MOTION TO TRANSFER CASE” using the CM/ECF

  system which will send notification of such filing and provide and electronic copy of the same to

  the following CM/ECF participants:

  Marvin W. Masters, Esquire (#2359)                 Michael W. Carey, Esquire (#635)
  THE MASTERS LAW FIRM, LC                           CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
  181 Summers Street                                 Suite 901
  Charleston, West Virginia 25301                    707 Virginia Street East
  Counsel for Plaintiffs                             Charleston, West Virginia 25301
                                                     Counsel for Plaintiffs

                                           /s/ David K. Hendrickson        11/16/2018
                                           David K. Hendrickson, Esquire (#1678)
                                           HENDRICKSON & LONG, PLLC
                                           214 Capitol Street (zip 25301)
                                           P.O. Box 11070
                                           Charleston, West Virginia 25339
                                           (304) 346-5500
                                           (304) 346-5515 (fax)
                                           daveh@handl.com




                                                 9
